      Case 4:20-cr-00144-RGE-CFB Document 40 Filed 09/24/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA


                                           )
UNITED STATES OF AMERICA,                  )
                                           )   Criminal No. 4:20-CR-144
             v.                            )
                                           )   MOTION TO STAY ORDER OF
CODY JAMES VANCENBROCK,                    )   RELEASE PENDING APPEAL
                                           )
             Defendant.                    )
                                           )


      The United States of America requests that the Court issue an Order staying

the release of Defendant from custody of the United States Marshals Service.

Additionally, the government requests that the stay remain in effect pending review

of the Order of release by the District Court, pursuant to Title 18, United States Code,

Section 3145(a)(1). A Notice of Appeal will be submitted contemporaneously to this

Motion.

      On August 31, 2020, the magistrate judge held a detention. (DCD 20.) During

the hearing, the government called Iowa DCI Special Agent Don Schnitker to testify

regarding the details of the case. During his testimony, Agent Schnitker relayed that

on August 4th or 5th, 2019, Defendant injected Ashley Shafer, age 24, with

methamphetamine at an apartment in Oskaloosa, Iowa. Defendant supplied the

methamphetamine that he injected into Shafer’s body. (Detention Hearing

Transcript, DCD 37, 5-7.)      Then, Defendant and three others present at the

apartment watched her die. Defendant did not call 911 or seek medical help. No one


                                           1
      Case 4:20-cr-00144-RGE-CFB Document 40 Filed 09/24/20 Page 2 of 3




present did. (Id.) After Shafer died, Defendant and an eyewitness drove her body to

the Skunk River, tied a tire to her ankles using an electrical cord and dumped her

face-down in the water. (Id.) Her body was discovered floating in the river the

following day on August 6th, 2019. (Id. at 6.) Defendant was arrested on August 20,

2019 on state charges and remained in custody state custody until he was transferred

to federal custody following his indictment in the Southern District of Iowa. (Id. at 8.)

      The United States Probation Office recommended detention because there

were no release conditions sufficient to protect the community or ensure Defendant’s

appearance at future court hearings. (DCD 15.)            Following the hearing, the

magistrate judge ultimately entered an Order releasing Defendant to inpatient

treatment at Bridges of Iowa. (DCD 33.)

      Finally, this is a rebuttable presumption case that no condition or combination

of conditions of release will reasonably assure Defendant’s appearance and the safety

of the community.     18 U.S.C. § 3142(e)(3).    Defendant has failed to rebut that

presumption. The evidence has clearly established, by clear and convincing evidence,

that Defendant is a danger to the community and, by a preponderance of the evidence,

that Defendant presents a risk of non-appearance.

      THEREFORE, the government respectfully requests the Court grant this

Motion and enter an Order staying the release of Defendant from custody of the

United States Marshals Service until the matter can be reviewed pursuant to Title

18, United States Code, Section 3145(a)(1).



                                           2
       Case 4:20-cr-00144-RGE-CFB Document 40 Filed 09/24/20 Page 3 of 3




                                                       Respectfully submitted,

                                                       Marc Krickbaum
                                                       United States Attorney

                                                  By: /s/ Laura M. Roan
                                                      Laura M. Roan
                                                      Assistant United States Attorney
                                                      United States Courthouse Annex
                                                      110 East Court Avenue, Suite 286
                                                      Des Moines, Iowa 50309-2053
                                                      Tel: (515) 473-9300
                                                      Fax: (515) 473-9292
                                                      Email: laura.roan@usdoj.gov



CERTIFICATE OF SERVICE
I hereby certify that on September 24, 2020, I electronically
filed the foregoing with the Clerk of Court using the
CM ECF system. I hereby certify that a copy of this
document was served on the parties or attorneys of
record and the United States Probation Officer by:

____ U.S. Mail ____ Fax ____ Hand Delivery

 X ECF/Electronic filing      Other means (email)

UNITED STATES ATTORNEY

By:   /s/ Laura M. Roan




                                                   3
